             Case 1:20-cv-12309 Document 2 Filed 12/31/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 NICKOLAS TSUI, on behalf of himself and
 others similarly situated,

        Plaintiff,

        v.
                                                         No. 1:20-cv-12309
 WALMART INC.,

        Defendant.


 JOINT NOTICE OF PROPOSED CLASS ACTION SETTLEMENT AND EXPECTED
   DATE OF FILING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL

       Plaintiff Nickolas Tsui (“Plaintiff”) and Walmart Inc. (“Walmart”) (collectively “the

Parties”) hereby submit this Notice to advise the Court that they have reached a proposed

settlement of the class claims that Plaintiff alleges on behalf of thousands of military reservists

who took short-term leave from their employment with Walmart between 2004 and 2020, and to

inform the Court that Plaintiff will file his Motion for Preliminary Approval and Certification of

a Settlement Class by January 15, 2021. The Parties state as follows:

       1.      The Complaint alleges that Walmart violated the Uniformed Services

Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. § 4316(b) by failing to

provide fully paid leave to employees who took short-term military leave from October 2004

through the present, while providing fully paid leave to employees who took other short-term

leaves, such as jury duty and bereavement leave, that Plaintiff alleges are comparable to short-

term military leave. See ECF No. 1 ¶¶ 1-5, 46-53. Pursuant to Rule 23(a) and (b)(3), Plaintiff

seeks to represent a class of thousands of similarly situated current and former employees of

Walmart who took short-term military leave (i.e., periods of 30 days or fewer) from Walmart

since October 2004 and did not receive fully paid leave during such periods, and seeks to obtain
               Case 1:20-cv-12309 Document 2 Filed 12/31/20 Page 2 of 4




compensation for the proposed class members. Id. ¶¶ 11-31. Walmart denies the claims alleged

in the Complaint.

          2.    On December 31, 2020, the Parties executed a Class Action Settlement

Agreement, which is attached as Exhibit 1 to this Notice and briefly described below.

          3.    The Settlement is a product of arm’s length negotiations over a lengthy period of

time. In March 2019, Plaintiff’s counsel approached Walmart about Plaintiff’s class claims, and

from March 2019 through December 2020, the parties exchanged information about the claims

of the proposed Settlement Class Members and Walmart’s potential liability and engaged in

extensive negotiations, including with the assistance of an experienced mediator.

          4.    Under the proposed Class Action Settlement, Walmart will pay a minimum of $10

million and a maximum of $14 million to settle the proposed Settlement Class Members’ claims,

depending on the number of timely Claim Forms approved by the Claims Administrator. Each

Settlement Class Member who submits a timely Claim Form will receive an equal pro rata share

of the Net Class Settlement Amount based upon the number of years the person took Short-Term

Military Leave from Walmart since October 2004 (“Year of Military Leave”). For each Year of

Military Leave approved by the Claims Administrator, a Settlement Class Member will receive

$1,200, less the fees, costs, and service award approved by the Court and applicable taxes,

though this figure could increase or decrease depending on the number of timely approved

claims.

          5.    The parties have identified more than 7,000 potential Settlement Class Members

in Walmart’s employment data who would be eligible to receive a payment under the terms of

the proposed Settlement. There are additional Settlement Class Members for whom Walmart




                                                 2
              Case 1:20-cv-12309 Document 2 Filed 12/31/20 Page 3 of 4




does not have records. All Settlement Class Members will have an opportunity to submit a Claim

Form whether or not Walmart has records of them taking Short-Term Military Leave.

       6.      As part of the Settlement, Walmart will enhance its military leave of absence

policy, which will benefit thousands of Class Members and other reservists who are hired by

Walmart in the future. Walmart’s new policy—which will be implemented on January 1, 2021,

will provide fully paid leave for eligible employees who take up to 30 days of military leave per

calendar year, and when eligible employees take more than 30 days of leave in a calendar year

they will receive differential pay for the additional days of military leave (i.e., the difference

between their Walmart pay and their military pay, if their Walmart pay is greater than their

military pay) for up to twelve months.

       7.      The Parties are currently gathering information pertinent to the administration of

the proposed Settlement, receiving bids from potential Claims Administrators, and finalizing the

proposed notice plan to present for the Court’s approval in conjunction with Plaintiff’s Motion

for Preliminary Approval.

       8.      Plaintiff intends to file an unopposed motion seeking preliminary approval of the

proposed settlement agreement and certification of a settlement class on or before January 15,

2021. The Parties counsel are available prior to January 15, 2021 should the Court have any

questions regarding the foregoing.

DATED: December 31, 2020                               Respectfully submitted,

/s/ Terry McCourt                                      /s/ Nathaniel Silver
Terry McCourt                                          Nathaniel Silver
GREENBERG TRAURIG, LLP                                 BLOCK & LEVITON LLP
One International Place                                260 Franklin Street, Suite 1860
Suite 2000                                             Boston, MA 02110
Boston, MA 02110                                       Tel: (617) 398-5600
Tel: (617) 310-6246                                    Email: nate@blockleviton.com
Email: mccourtt@gtlaw.com

                                                   3
              Case 1:20-cv-12309 Document 2 Filed 12/31/20 Page 4 of 4




                                                          R. Joseph Barton*
Naomi G. Beer*                                            BLOCK & LEVITON LLP
GREENBERG TRAURIG, LLP                                    1735 20th Street NW
1144 15th Street, Suite 3300                              Washington, DC 20009
Denver, CO 80202                                          Tel: (202) 734-7046
Tel: (303) 572-6549                                       Email: joe@blockleviton.com
Email: beern@gtlaw.com
                                                          Peter Romer-Friedman*
Attorneys for Defendant                                   GUPTA WESSLER PLLC
                                                          1900 L St. NW, Suite 312
                                                          Washington, DC 20036
                                                          Tel: (202) 888-1741
                                                          Email: peter@guptawessler.com

                                                          Adam T. Klein*
                                                          OUTTEN & GOLDEN LLP
                                                          685 Third Ave., 25th Floor
                                                          New York, NY 10017
                                                          Tel: (212) 245-1000
                                                          Email: atk@outtengolden.com

                                                          Matthew Z. Crotty*
                                                          CROTTY & SON LAW FIRM, PLLC
                                                          905 W. Riverside Ave., Suite 404
                                                          Spokane, WA 99201
               Certificate of Service                     Tel: (509) 850-7011
                                                          Email:matt@crottyandson.com
   I hereby certify that this document was filed
   through the ECF system will be sent                    Thomas G. Jarrard*
   electronically to the registered participants as
   identified on the Notice of Electronic Filing          LAW OFFICE OF THOMAS G.
   (NEF) and paper copies will be sent to those           JARRARD LLC
   indicated as non-registered participants on            1020 N. Washington St.
   December 31, 2020.                                     Spokane, WA 99201
                                                          Tel: (425) 239-7290
                      /s/ Nathaniel Silver
                      Nathaniel Silver                    Fax: (509) 326-2932
                                                          Email: Tjarrard@att.net

                                                          * pro hac vice motion forthcoming

                                                          Attorneys for Plaintiff and the Proposed
                                                          Class




                                                      4
